Citation Nr: 1819047	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a neurological disorder of the right lower extremity to include radiculopathy, to include as secondary to a lumbar spine disability.

2. Entitlement to service connection for a neurological disorder of the left lower extremity to include radiculopathy, to include as secondary to a lumbar spine disability.

3.  Entitlement to an increased rating higher than 20 percent for lumbosacral strain, claimed as mechanical lower back pain with aggravated scoliosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016 the Board remanded this issue for further development, including for the provision of a VA examination and addendum opinion regarding the severity of the Veteran's lumbosacral strain and any associated neurological conditions.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  While the Board sincerely regrets the delay, the Veteran's claim for entitlement to service connection for a neurological disorder of the lower extremities to include radiculopathy and an increased rating higher than 20 percent for lumbosacral strain is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

There appear to be outstanding private treatment reports.  The Veteran submitted records from South Georgia Medical Center which indicate that as of May 2017 she was diagnosed with lumbar radiculopathy.  See June 2017 Office Visit.  As these records are pertinent to the claim, efforts should be undertaken to obtain them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c)(2).

In addition, the Veteran was last afforded a VA examination in April 2016.  However, this report is deficient in light of two recent decisions issued by the United States Court of Appeals for Veterans Claims (Court) - Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Thus, in light of the foregoing, the Board finds that this matter must again be remanded for a new VA examination.  The Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete treatment records from South Georgia Medical Center, dated from May 2017, forward.

2. Make arrangements to obtain the Veteran's VA treatment records, dated since May 2016.

3. Thereafter, upon receipt of all additional records, schedule an appropriate VA compensation examination to assist in determining the nature and current level of severity of her service-connected mechanical lower back pain with aggravated scoliosis.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should elicit a full history from the Veteran.  All pertinent symptomatology should be reported in detail.  

In the examination report, the examiner must include all of the following:

Range of motion testing in accordance with Correia: 
In the examination report, the examiner must include all of the following:

 (a) Active range of motion testing results.
 (b) Passive range of motion testing results.
 (c) Weightbearing range of motion testing results.
 (d) Non-weightbearing range of motion testing results.

If the examiner is unable to conduct one or more of the above tests or finds that it is unnecessary, the examiner must provide an explanation. In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

Flare-ups (Sharp):  The examiner must elicit as much information as possible from the Veteran regarding the severity, frequency, and duration of flare-ups, their effect on functioning, and precipitating and alleviating factors.

If the examination is not performed during a flare-up, the examiner must provide an estimate of additional loss of range of motion during a flare-up.  If the examiner is unable to provide an estimate of additional loss of motion during a flare-up, the examiner must provide a specific explanation as to why the available information, including the Veteran's own statements, is not sufficient to make such an estimate.
 
During the examination the examiner should:

(a) Identify all current neurological disorders of the Veteran's lower extremities, to include any radiculopathy.  The examiner is specifically directed to consider treatment records from South Georgia Medical Center, dated from May 2017, forward with regards to the Veteran's neurological disorders.
 
(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the lower extremities had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner should acknowledge the service treatment records dated in November 2002, April 2003, May 2003, and August 2003 showing the Veteran's complaints of neurological symptoms in her right leg; as well as the September 2004 (less than one year following her separation from service) VA examination report showing significant numbness in her left lower extremity.

(c) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder of the lower extremities was either (i) caused by, or (ii) aggravated by the Veteran's low back disorder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




